Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered June 16, 1966 upon resentence, convicting him of robbery in the second degree, grand larceny in the first degree, attempted rape in the first degree and sodomy in the first degree, upon a jury verdict, and imposing concurrent sentences of 5 to 10 years nunc pro tune as of January 15, 1952. Judgment modified, on the law and the facts, to the extent of reversing the conviction and sentence upon, and dismissing, the count for attempted rape in the first degree. As so modified, judgment affirmed. The conviction for attempted rape in the first degree cannot stand, because of the absence of evidence corroborating the complainant’s testimony that defendant raped her (.People v. English, 16 N Y 2d 719; cf. People v. King, 26 A D 2d 832). We have examined the other specifications of error and find them either without basis or not prejudicial. Beldock, P. J., Christ, Rabin, Benjamin and Martuscello, JJ., concur.